Matter of Sanchez v Bronx County Dist. Attorney's Off. (2016 NY Slip Op 03244)





Matter of Sanchez v Bronx County Dist. Attorney's Off.


2016 NY Slip Op 03244


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Manzanet-Daniels, Kapnick, Gesmer, JJ.


946 250137/13

[*1]In re Joseph Sanchez, Petitioner-Appellant,
vBronx County District Attorney's Office, Respondent-Respondent.


Joseph Sanchez, appellant pro se.
Darcel D. Clark, District Attorney, Bronx (Ryan Mansell of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Wilma Guzman, J.), entered March 20, 2014, which, to the extent appealed from as limited by the briefs, denied in part the petition seeking to compel respondent to disclose certain records pursuant to the Freedom of Information Law (FOIL), unanimously dismissed, without costs.
"No appeal lies as of right from an order in an article 78 proceeding remanding a matter to an agency for further nonministerial proceedings" (Matter of Clermont Tenants Assn. v New York State Div. of Hous. & Community Renewal, 73 AD3d 658, 658 [1st Dept 2010]; see Matter of Crawford v New York City Dept.
of Info. Tech. & Telecom., 136 AD3d 591 [1st Dept 2016]; see also CPLR 5701[b][1]), and we decline to grant leave sua sponte.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK